The State of TexasAppellee/s




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 24, 2014

                                       No. 04-14-00060-CR

                                        John DONOHUE,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3514
                         Honorable Raymond Angelini, Judge Presiding

                                          ORDER
Sitting:       Catherine Stone, Chief Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

        Appellant John Donohue filed his appellant’s brief on April 18, 2014. The court finds
that appellant has flagrantly violated Rule 38.1 of the Texas Rules of Appellate Procedure by
failing to cite to the appellate record. The Rules of Appellate Procedure require that factual and
procedural assertions in the statement of the case, statement of facts, and argument of the brief be
supported by references to the appellate record. See TEX. R. APP. P. 38.1(d), (g), (i). Appellant’s
brief does not contain any citations to the record.

        We therefore order appellant to file an amended brief by May 5, 2014. If the amended
brief does not correct the deficiencies listed above, we “may strike the brief, prohibit [appellant]
from filing another, and proceed as if [he] had failed to file a brief.” See TEX. R. APP. P. 38.9(a).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court